McDERMOTT, Justice,
dissenting.
The germane facts of this case are that a man accused of the rape and robbery of three elderly women is permitted to walk free, untried, and unresolved of guilt or innocence, because the prosecutor failed to file a petition for extension under Rule 1100. That is to say that our society may be punished by a violent criminal for the inadvertence of the prosecution; for if this defendant was in fact guilty sad experience show that he will likely return after having laid waste to other lives.
This case is further evidence of why the remedy for a Rule 1100 violation should not be invoked automatically, but should be dependant upon a showing of prejudice sufficient to demonstrate a constitutional deprivation of due process. Such an analysis is all that the Constitution of the United States requires,1 and we should eliminate this bonus remedy which heretofore has been bestowed on defendants. Unfortunately, as our law is presently administered, it elevates *560form over substance with the assured effect of reducing public confidence in the administration of justice.

. See Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972).